Russell, J.
The circumstantial evidence introduced by the prosecution was purely negative in its character, and the inference of the defendant’s guilt, which might have arisen from this negative testimony,, was so rebutted by positive proof, not inconsistent therewith, that he had earned and had received a sufficient amount of money to maintain himself, that the verdict finding him guilty of vagrancy was not authorized by law, and a new trial should have been granted. Though numerous witnesses, whose testimony is uneontradicted, testified, that they had not seen the defendant work, that he had no visible, means of- support, and that he was always loafing in idleness when they saw him (and all of these witnesses saw him frequently), this evidence, though true, must yield, in a prosecution for vagrancy, to positive evidence, not necessarily in conflict therewith, and equally uncontradicted, that the defendant had earned and had been paid an amount of money sufficient to maintain him honestly, though only in a meager style, even though he were capable of earning much more. Our statute as to vagrancy is intended to enforce honest and reputable living, but it does not tend to luxury, nor compel any one to earn more than his necessities require. The case is controlled by Jacobs v. State, 1 Ga. App. 519 (57 S. E. 1063) ; Lewis v. State, 3 Ga. App. 322 (59 S. E. 933) ; Miller v. State, 4 Ga. App. 392 (61 S. E. 494). Judgment reversed.